DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 22-26, 30, and 33-35 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 23, 25, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer et al. ("Glass Transition, Crystallization, and Morphology Relationships in Miscible Poly(Aryl Ether Ketones) and Poly (Ether Imide) Blends"), NPL, Journal of Polymer Science, 1993.
Regarding claims 1, 23, 25, and 34-35, Sauer discloses a method for forming a blended material comprising (a) providing (i) a first compound comprising a PAEK which is amorphous in at least one embodiment (p. 905, “Glass Transition Temperature” – “it was seen that if PEEK was amorphous . . . “ as in claim 25) and (ii) a second compound that is semi-crystalline, and is not a PAEK, and is specifically PEI (as in claims 23 and 34) (p. 905, Fig. 3 demonstrates the ratios are in one embodiment 50/50 which meets the claim limitation). 
Sauer further discloses (b) forming a mixed material by blending powders (mechanically mixing, p. 903, top right column) and repeating the mixing within a different device (for mechanically mixing and drying as in claim 35), and specifically before (c/d) melting and blending the material specifically in an extruder (p. 903, left column, bottom, which is known to inherently have a “hopper” or feeder for the feed material as is claimed) and specifically to the greater temperature of the melt or glass transition temperature (p 903, right column, top) as to extrude the material. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 22, 24, 26, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer (NPL) in view of Rodgers et al. (US 2015/0251353), hereinafter Rodgers. 
Regarding claims 2-3, Sauer does not explicitly disclose that the blends analyzed have a filler as recited in these claims. 
However, Rodgers, as part of a similar process of producing a “melt-blended” material (Rodgers, par. 0105), including a similar PEEK and PEI blend (Rodgers, par. 0175), discloses the use of an additional blended material such as amorphous PEEK and semi-crystalline PEKK (Rodgers, par. 0153) and further including a fiber filler (Rodgers, par. 0149, 0155) as in claims 2-3.  
As such, one of ordinary skill in the art would have found the techniques of Rodgers and blends of materials from Rodgers to behave similarly, and would have had a reasonable expectation of success from having incorporated the filler materials of Rodgers into the materials above from Sauer, for further analysis according to Sauer as to analyze how the fibers would change the crystallization behavior as described.
Regarding claims 4-5, 22, 24, 30, and 33, Sauer does not explicitly disclose that the blend is specifically PAEK and a second PAEK as recited in this claim, with the difference being in the second material. However, Rodgers, as part of a similar process of producing a “melt-blended” material (Rodgers, par. 0105), including a similar PEEK and PEI blend (Rodgers, par. 0175), discloses the use of an additional blended material such as amorphous PEEK and semi-crystalline PEKK (Rodgers, par. 0153) as in claim 33. 
As such, one of ordinary skill in the art would have found the techniques of Rodgers and blends of materials from Rodgers to behave similarly and would have had a reasonable expectation of success from having incorporated the blended materials of Rodgers for further analysis according to Sauer. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the first (as in claim 24) and/or second compound instead or additionally comprises a second PAEK or third PAEK with different crystallinity as in claim 30, and as in Rodgers, par. 0152-0153, with the same or different composition as in claims 4-5. 
Regarding claim 26, Sauer discloses the subject matter of claim 1 but does not explicitly disclose winding a filament onto a roll. However, Rodgers, as part of a similar process of producing a “melt-blended” material (Rodgers, par. 0105), including a similar PEEK and PEI blend (Rodgers, par. 0175), discloses the use of an additional blended material such as amorphous PEEK and semi-crystalline PEKK (Rodgers, par. 0153) and also Rodgers discloses consumable assemblies (22, 24) (Fig. 1) for supplying a filament, and these are in a “roll” shape for supplying a filament. Therefore, in view of these teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to further specify that the powder that has been extruded is then wound onto a roll for further use or supply (Rodgers, Fig. 1), as recited in the claim.
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the cited Sauer reference does not disclose a semi-crystalline second compound, arguing that it is an amorphous compound. 
However, in response, Examiner points first at Fig. 2 of Sauer, to show the typical curves for a PEEK material that is both amorphous, and crystalline. Fig. 3 of Sauer, cited above, shows a series of curves for an “amorphous PEEK/Ultem Blend” (where Ultem is a trademark for a PEI material) as explained on p. 905 under the “Glass Transition Temperature” heading. As the drawing illustrates, as more Ultem (PEI) material is added, the more the compound behaves like a crystalline compound or is overall “semi-crystalline”. 
Thus, it seems that the second, or PEI material appears to also be “semi-crystalline” as broadly defined in the claims (see below). Additionally, p. 906 explains that “the semicrystalline state was achieved by isothermal annealing of samples”) meaning that the heating appears to cause some crystallization of the components during the claimed process, as the processes are otherwise identical as disclosed. As such, at some point during the cited process above, the compound would inherently have a semi-crystalline morphology prior to its transformation into the final product.  
It is further noted that the term “amorphous” only covers polymers that are less than 10% crystalline according to Applicant’s specification. Thus, a “semi-crystalline” polymer in accordance with Applicant’s specification could be anywhere between 10% and 80% crystalline (par. 0025 as published). Furthermore, the PEI material meets applicable limitations of claims 23 and 34 (depending from claim 1). Thus, it seems that PEI would be a material that is semi-crystalline (or somewhere between 10%-80% crystalline, but is likely closer to the 10% value where one of ordinary skill in the art may instead decide to call it “amorphous”), in accordance with Applicant’s claims.  
If Applicant further limits the degree of crystallinity to a certain amount that is specified, this would seem to overcome the rejection of record as this does not appear to be discussed in the reference, and limitations from the specification are not imported into the claims as currently interpreted. It is further noted that such a submission under the AFCP 2.0 program would likely be given favorable consideration under the program. 
	It is also noted that if Applicant’s arguments were found persuasive in view of the above rejections, that there would likely be an indefiniteness issue with respect to the claimed subject matter because it would not be clear to one of ordinary skill in the art, where the “line” is between a compound that is considered to be “amorphous” or “semi-crystalline” when different polymers behave differently at different crystallinities as defined in the prior art. 
	“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.” In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970) (emphasis added).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742